Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose the following limitations of the applicant’s claimed and disclosed invention: A method of screening for a target nerve to ablate in a lung of a patient for the treatment of COPD or asthma, the method comprising: selecting a candidate nerve in the lung to temporarily paralyze; advancing an instrument along an airway in the lung and into the vicinity of the candidate nerve; interrogating the candidate nerve, wherein the step of interrogating the nerve is performed by probing the candidate nerve by pushing a needle-like sharp tip against the candidate nerve and evaluating contraction of the airway, wherein the interrogating step comprises observing whether an airway controlled by the candidate nerve moves, and wherein the observing is performed by direct visualization of the airway motion arising from physically pushing on the candidate nerve with the sharp tip; temporarily paralyzing the candidate nerve with the instrument if airway contraction arose from the interrogating step; and monitoring the patient for a reaction during the temporarily paralyzing step.

The prior art fails to disclose the method as claimed. The closest prior art is regarded as Tandri (US 2019/0343579), Clark (US 2016/0287307) and Nightengale (US 5,779,642) which discloses a variety of treatments targeting the lungs. However, the 
The cited references alone or in combination fail disclose the cited arrangement and one of ordinary skill would not create the claimed method in the claimed steps without the motivation provided by the applicant.
Claims 11 and 15-25 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L ZINK whose telephone number is (571)270-7103. The examiner can normally be reached Monday, Tuesday and Thursday 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.L.Z/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794